                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


ANA I. RAMOS,

                    Plaintiff,
                                                   Case No. 18-1900-pp
      v.

CONTINENTAL AUTOMOTIVE SYSTEMS, INC.,

                    Defendant.


   ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S MOTION FOR
LEAVE TO FILE DOCUMENT UNDER SEAL (DKT. NO. 29) AND PLAINTIFF’S
  MOTION FOR LEAVE TO FILE DOCUMENTS UNDER SEAL (DKT. NO 39),
   ALLOWING THE PARTIES TO FILE RENEWED MOTIONS TO SEAL OR
  RESTRICT BY SEPTEMBER 15, 2020, AND REQUIRING THE CLERK OF
 COURT TO CONTINUE TO RESTRICT ACCESS PENDING RESOLUTION OF
                     ANY RENEWED MOTION


      In the process of briefing defendant’s motion for summary judgment, the

parties have filed motions to seal documents. Dkt. No. 29, 39. The defendant

asks the court to “seal” exhibits 2-5, 10-18, and 20-36, which were filed along

with the Declaration of Ann M. Mayette. Dkt. No. 29. The plaintiff asks the

court to “restrict” access to exhibits 2, 4, and 8. Dkt. No. 39. Both parties cite

the stipulation and protective order approved by Judge Jones. Dkt. No. 20.

      General Local Rule 79(d) governs procedures for motions to restrict. The

rule requires the motion to describe “the general nature of the information

withheld from the public record.” The motion must be supported by “sufficient

facts demonstrating good cause for withholding the document or material from

the public record.” General L.R. 79(d)(3) (E.D. Wis.). If the movant is not the

                                         1

           Case 2:18-cv-01900-PP Filed 09/03/20 Page 1 of 3 Document 46
party who designated the material confidential, the movant may “explain in the

motion that the documents or materials are being filed under seal pursuant to

a Court-approved protective order or otherwise, and that the filing party

supports, objects to, or takes no position on the continued sealing of the

documents or materials.” Id. In response, the party that originally designated

the material confidential may, if it chooses to do so, provide facts showing good

cause to continue the restriction. Id. If neither party provides “a sufficient

factual basis demonstrating good cause sufficient to seal the documents or

materials,” the court “must” deny the motion. Id. Finally, section (d)(4) requires

the movant to include in its motion “a certification that the parties have

conferred in a good faith attempt to avoid the motion or to limit the scope of the

documents or materials subject to sealing under the motion.” Id.

      The rule exists because the Seventh Circuit requires good cause to seal

or restrict documents. The Seventh Circuit has explained that the public has

an interest in what goes on at all stages of a judicial proceeding. Citizens First

Nat’l Bank v. Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir. 1999). Simply

agreeing that a document should be sealed does not override the public’s

interest. See United States v. Sanford-Brown, Ltd., 788 F.3d 696, 713 (7th Cir.

2015) (vacated on other grounds, United States ex rel. Nelson v. Sanford-

Brown, Ltd., 136 S. Ct. 2506 (2016)).The parties must provide the requisite

good cause, which is missing from their pending motions.

      The court acknowledges that the parties have stipulated that they will

maintain the confidentiality of certain documents. Paragraph 8 of their

                                         2

         Case 2:18-cv-01900-PP Filed 09/03/20 Page 2 of 3 Document 46
stipulated protective order states that all confidential information that is filed

with the court must be filed in an envelope marked sealed and such

information shall be kept under seal until further order of the court. Dkt. No.

19 at 5; Dkt. No. 20. However, this court requires that the parties comply with

General Local Rule 79(d) and Seventh Circuit case law, providing good cause

for the requested relief. The court will allow the parties to renew their motions,

providing good cause and limiting their requests, if possible, to the narrowest

portion of each exhibit. The parties should be aware that there is a difference

between restricting the documents, which allows the parties to continue to

access the documents, and sealing, which allows only the court to access the

documents.

      The court DENIES WITHOUT PREJUDICE the defendant’s motion for

leave to file under seal, dkt. no. 29, and the plaintiff’s motion to restrict, dkt.

no. 39. The parties may renew their motions by September 15, 2020. The Clerk

of Court shall continue to restrict access to the documents attached to dkt.

nos. 34 and 41 pending resolution of any renewed motion.

      Dated in Milwaukee, Wisconsin this 3rd day of September, 2020.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          3

         Case 2:18-cv-01900-PP Filed 09/03/20 Page 3 of 3 Document 46
